UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-7229


FREDERICK LYNN ATWATER,

                     Plaintiff - Appellant,

              v.

PAUL G. BUTLER, JR., Chairman; WILLIS J. FOWLER, Commissioner; JAMES
L. FORTE, Parole Commissioner; DANNY G. MOODY, Parole Commissioner;
KAREN L. GREGORY, Parole Case Analyst; FRANK L. PERRY, Secretary;
GEORGE T. SOLOMAN, Director; W. DAVID GUICE, Commissioner N.C. Dept.
Public Safety; BRETT BARTHOLOMEW,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03229-FL)


Submitted: March 27, 2019                                         Decided: April 17, 2019


Before KEENAN, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Lynn Atwater, Appellant Pro Se. Joseph Finarelli, Special Deputy Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick Lynn Atwater appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Atwater v. Butler, No.

5:15-ct-03229-FL (E.D.N.C. Sept. 26, 2018). * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
         On appeal, Atwater additionally claims that application of N.C. Gen. Stat. § 143B-
721.1 (2017) constitutes an ex post facto violation. However, Atwater did not raise this
claim in the district court, and “we do not consider issues raised for the first time on appeal”
absent exceptional circumstances not present here. In re Under Seal, 749 F.3d 276, 285
(4th Cir. 2014) (internal quotation marks omitted).

                                               2